DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in line 2, “gather” should be –gathering--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,12,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                In claim 1, line 5, “the length of the heat resistant portion” has no prior antecedent basis.
                In claim 1, lines 5 and 6 are indefinite.  Lines 5 and 6 attempt to define the length of the heat resistant portion in relation to the length of the back of the hair gathering accessory.  Since the hair gathering accessory is not positively claimed in claim 1, the length of the heat resistant portion cannot be defined.

               In claim 12, line 1, “resistance” should be –resistant--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Losenno 3926200.
               With regard to claim 1, Losenno discloses a clip-on heat shield 24 for use with a hair gathering accessory 22 (see fig. 1) comprising a heat resistant portion 34 (col. 3, lines 27-33) having a distal edge 30, and an engagement edge 42 opposite the distal edge 30, the engagement edge 42 having a “C” shaped void 44 that runs the length of the heat resistant portion and configured to fit over, and frictionally engage a back 26 of the hair gathering accessory, wherein the length of the heat resistant portion 34 is less than a length L of the back 26 of the heat gathering assembly.  See fig. 1.
               With regard to claim 6, note that the heat resistant portion 34 tapers from a thickest section 38 (see fig. 4) adjacent the engagement edge 42 to the distal edge 36.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,8,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Losenno 3926200 in view of Rosdal 7337902.
              With regard to claims 5 and 8, Losenno discloses all elements as recited in claims 1 and 8, but does not disclose the heat resistant portion being formed of silicone.  
              Rosdal discloses a heat resistant material, that may be silicone.  See col. 5, lines 58-64.
              It would have been obvious to one skilled in the art to form the heat resistant material of Losanno out of silicone, in view of the teaching of Rosdal that silicone is a suitable heat resistant material for use in a heat shielding device.
              With further regard to claim 8, note that the “C” shaped void 44 of Losenno is configured to fit over the back edge 26 of the comb 22 and frictionally engage the back edge of the comb to retain the heat shield on the back edge of the comb.  See fig. 1 and 4.
              With regard to claim 12, note that the heat resistant portion 34 of Losenno tapers from a thickest section 38 (see fig. 4) adjacent the engagement edge 42 to the distal edge 36.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Losenno 3926200.
               With regard to claim 7, Losenno does not disclose the width of the engagement edge to the distal edge of the heat resistant portion to be between three quarters of an inch to two inches.
               It would have been obvious to one skilled in the art to form the width of the engagement edge to the distal edge of the heat resistant portion to be between three quarters of an inch to two inches, in the Losenno heat shield, if one wished for a particular strength of the portion of the shield that engages with the comb.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772